Case: 13-12277     Date Filed: 12/31/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                   No. 13-12277
                               Non-Argument Calendar
                              _____________________

                        D.C. Docket No. 4:12-cv-03840-RBP

VESTA NOLES,
                                                                  Plaintiff-Appellant,

                                        versus


CITY OF GUNTERSVILLE, ALABAMA,

                                                                 Defendant-Appellee.
                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

                                (December 31, 2013)

Before TJOFLAT, JORDAN, and HILL, Circuit Judges.

PER CURIAM:

      Having reviewed the record and considered the arguments of the parties

contained in their briefs, we affirm the district court in all respects related to this

appeal for the reasons stated by the district court.
     Case: 13-12277   Date Filed: 12/31/2013   Page: 2 of 2


AFFIRMED.




                              2